Citation Nr: 1703809	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back strain, based on a claim of clear and unmistakable error in rating decision dated in September 1995.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the Veteran's claim that service connection for a back disability was warranted, based on claim of claim of clear and unmistakable error (CUE) in a September 1995 RO rating decision.

In October 2014 the Board rendered a decision on the Veteran's claim.  In February 2016 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case with respect to the issue involving CUE.  


FINDINGS OF FACT

1.  The service treatment records reveal that the Veteran was treated for complaints of low back pain resulting from a lifting injury during service.

2.  A VA examination conducted within two month of separation from service contained x-ray evidence suggestive of muscle spasm and a diagnosis or apparent low back strain with mild symptoms and recurrent strain.  

3.  In an unappealed rating decision, dated in September 1995, the RO denied service connection for back problems. 

4.  The RO's September 1995 decision was based on CUE as it was represented a failure of application of the correct provisions of the law to the facts then in existence.



CONCLUSION OF LAW

The RO's September 1995 rating decision, which denied service connection for back problems, was clearly and unmistakably erroneous; service connection for low back strain is granted.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO committed CUE in its September 1995 rating decision, which denied service connection for a back disability.  He argues that the evidence of inservice treatment, combined with the September 1995 VA examination report, warranted a grant of his claim.  

In a rating decision, dated in September 1995, the RO denied the Veteran's claim for service connection for "back problems."  There was no appeal, and the RO's September 1995 decision became final.  See 38 U.S.C.A. § 7105 (c) (West 1988). 

In November 2001, the Veteran filed to reopen the claim.  In July 2002, the RO determined that new and material evidence had not been submitted to reopen the claim.  There was no appeal, and the RO's July 2002 decision became final.  Id.  The Veteran has not challenged this decision as CUE.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

The relevant laws and regulations pertaining to service connection in effect at the time of the September 1995 rating decision that denied a claim of entitlement to service connection for a back disability are essentially unchanged from the current versions.  See, 38 U.S.C.A. §§ 101(16), 1110, 1131, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 2010, the Veteran filed a claim asserting that there was CUE in the RO's September 1995 rating decision, which denied service connection for a back disability, and from which the current appeal stems.  As noted above, Board rendered a decision on the Veteran's claim and denied the CUE claim.  The Veteran appealed this decision and in February 2016 the Court vacated the Board's decision and remanded the case with respect to the issue involving CUE.

The Veteran served on active duty in the U.S. Air Force from December 1988 to July 1995.  Service treatment records show that in July 1992 he sought treatment for an injury to the left side of his back; he reported straining his back 3 days earlier while lifting a 50-pound tank of Freon and that his back injury had not improved.  

On evaluation he had full range of motion of the back, with pain on deep palpation of the left infrascapular region and "palpable muscle spasm of upper [illegible]."  He was prescribed Robaxin, 500 milligrams, and Motrin, 800 milligrams.  In May 1993, he was treated at the acute care clinic for a 1-month history of "lower back pain" and referred to physical therapy. In a November 1993 medical examination, the Veteran's spine was clinically evaluated as normal; however, in December 1993, he reported lower back pain, especially with prolonged sitting.  An x-ray of the back was ordered and Motrin was prescribed, as needed.  The December 1993 x-ray of the lumbar spine gave an impression of a "[n]ormal lumbar spine."  The radiologist reported that "[a] normal lordotic curve is present without evidence of recent fracture, dislocation, malalignment, or other abnormality." 

In December 1994, the Veteran again sought treatment for complaints of upper back pain with lower back involvement for 24 months. The examiner noted some muscle spasms and his plan of care included taking 800 milligrams of Motrin every 8 hours.  Military dental records indicate that in August 1992, August 1993, and March 1995, the Veteran reported that he had not been under the care of a physician during the past year and had not been taking any medication or drugs.  However, in March 1994 he reported taking Motrin for "back spasms."  In April 1995, he underwent an abbreviated separation physical examination, which found that an examination of the extremities and a neurological examination were within normal limits. Specific findings with respect to the spine were not indicated.  On the accompanying report of medical history he indicated that he was in good health and not taking any medication, but he also reported a history of recurrent "back pain since 1992, secondary to heavy lifting, treated with muscle relaxers and physical therapy, ongoing." 

In August 1995, the Veteran filed a claim for service connection for back problems, and reported having constant lower back pain with treatment which had been ongoing since 1992.

In September 1995 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran had strained his back while lifting a 50-pound tank during service, but that "it subsided with profile." The Veteran reported that he "still feels a little aching at time[s,] especially with lifting [,] . . . it has improved."  Physical examination revealed tenderness at the lumbosacral junction without radiation and rang or motion testing showed that he was able to flex to 80 degrees, extend to 10 degrees, bend to 40 degrees without segmentation, and rotate to 34 degrees.  The examiner's impression was made pending x-ray examination and was "[a]pparent low back strain and mild symptoms with recurrent strain, but essentially normal examination today.  No neurological involvement."  X-ray examination was conducted and the examination report indicated that there was "somewhat straightening of the lumbar spine suggests muscle spasm," but that the "vertebral bodies were otherwise intact with good alignment," "[t]he disk spaces were well-maintained," and "[t]he sacroiliac joints appear[ed] unremarkable." 

In the September 1995 RO rating decision service connection for back problems was denied because the Veteran's condition "neither occurred in nor was caused by service."  The ultimate reasoning for the denial of service connection was since "the examination was essentially normal and there is no chronic back condition found in service, entitlement to service connection is not established."  

In the February 2016 decision, the Court pointed out that the in the September 1995 rating decision, the RO failed to discuss any of the Veteran's service treatment records when it found no chronic condition in service and overlooked favorable evidence in the both the service treatment records and the VA examination report.  The overlooked evidence supported the contention that the Veteran sustained an in-service injury with recurrent in-service which was documented in the diagnostic impression of the VA examination report.  Also as important, the September 1995 rating decision appears to be hinged on the concept that service connection was denied because the Veteran did not have a current low back disability at that time.  The impression on the September 1995 VA examination report stated, "Apparent low back strain and mild symptoms with recurrent strain but essentially normal examination.  No neurological involvement."  X-ray examination was conducted after this impression was made; while the report indicated generally normal findings of the lumbosacral spine, there was evidence of straightening of the lumbar spine suggestive of muscle spasm.  

In light of the findings of the Court, which the Board can not overlook and has reviewed in detail, in finding essentially no current disability the September 1995 RO rating decision contains CUE.  See, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly there is CUE in the September 1995 RO rating decision and service connection for low back strain is warranted.  

ORDER

The September 1995 rating decision was clearly and unmistakably erroneous; service connection for low back strain is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


